Citation Nr: 1506545	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  12-24 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2002 to February 2006 and from September 2009 to November 2010.

He appealed to the Board of Veterans' Appeals (Board) from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2014, in support of his claim, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.  He also submitted additional evidence during the hearing - namely, a supporting private medical nexus opinion regarding the origins of this alleged disability in terms of its relationship with his military service- and he waived his right to have the RO initially consider this additional evidence as the Agency of Original Jurisdiction (AOJ), preferring instead to have the Board do so in the first instance.  38 C.F.R. §§ 20.800, 20.1304 (2014).  A transcript of the hearing has been associated with his claims file, so is of record.  Primarily because of this additional evidence, the Board is granting the claim.


FINDING OF FACT

The evidence now is in relative equipoise, meaning about evenly balanced for and against the claim, as concerning whether the Veteran's back disorder is a result of his service, so it is as likely as not that it is.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's back disorder was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), sets forth VA's duties to notify and assist a claimant in substantiating a claim for VA benefits upon receipt of a complete or substantially complete application.  The VCAA was codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, and the implementing VA regulations were codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Since in this case, however, this claim is being granted, there is no need to discuss whether there has been compliance with these duty-to-notify-and-assist obligations. Even if, for the sake of argument, there has not been, this ultimately would be inconsequential and, therefore, at most amount to nonprejudicial, i.e., harmless error. 38 C.F.R. § 20.1102.  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (indicating VCAA notice and assistance errors, even when shown to have occurred, are not presumptively prejudicial, instead, must be judged on an individual 
case-by-case basis, and that, as the pleading party attacking the agency's decision, the Veteran has this burden of proof of not only establishing error but also, above and beyond that, showing how it is unduly prejudicial, meaning outcome determinative of his claim).  There simply is no such possibility in this instance.

As for the June 2014 hearing, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that a presiding VLJ of the Board or hearing officer has two duties to comply with a pertinent VA regulation, 38 C.F.R. § 3.103(c)(2).  The first duty is to explain fully the issues still outstanding that are relevant and material to substantiating the claim by explicitly identifying them for the claimant.  Id., at 496.  Second, the presiding VLJ or hearing officer must suggest that a claimant submit evidence on an issue material to substantiating the claim when such evidence is missing from the record or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Id., at 496-97.  There was compliance with these two duties, as the presiding VLJ - the undersigned - fully explained the issue on appeal and attempted to identify any evidence that might be missing from the record by asking the Veteran about his symptoms and treatment history.  The Veteran also, as mentioned, submitted additional supporting medical evidence during his hearing, in particular, supplemental medical nexus comment - importantly with the required explanatory rationale - discussing why his back disorder being claimed is the result of his military service.  This doctor also earlier had provided comment concerning the claim, but in denying the claim the RO had concluded that a VA compensation examiner's unfavorable opinion was more probative, partly owing to the explanation (rationale) provided versus the lack of this in this private doctor's initial statement.  So to try and rectify this failing, the Veteran had this doctor provide the further comment, with rationale, which was submitted during the hearing.  By submitting this additional evidence during the hearing, the Veteran evidenced his actual knowledge of the evidence needed to substantiate his claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative demonstrating an awareness of what is necessary to substantiate the claim).

II.  General Statutes, Regulations and Precedent Cases Governing Claims for Service Connection 

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2014).  In order to establish entitlement to direct service connection for a claimed disorder, the following must be shown:  (1) that the Veteran has the claimed disability or that he at least has at some point since the filing of his claim for the disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship ("nexus") between the presently-claimed disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 


Certain diseases are considered chronic, per se, including arthritis, and therefore will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307 , 3.309(a). 

The U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) nonetheless has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicolson, 451 F.3d 1331, 1337   (Fed. Cir. 2006).  But in determining whether statements submitted by a Veteran are credible, the Board may consider their internal consistency, facial plausibility, and consistency with other evidence submitted on his behalf.  Caluza v. Brown, 7 Vet. App. at 711, aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  Further, the Federal Circuit Court has held that, while the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). Consider also that a Veteran is not competent to provide probative opinion on more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Whether lay versus medical evidence is needed to support a claim is determined on a case-by-case basis and dependent on the type of condition being claimed.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).

Once evidence is determined to be competent, the Board must additionally determine whether the evidence also is credible.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) ("[Competency] is a legal concept determining whether testimony may be heard and considered by the trier of fact, while [credibility] is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.").  Only if evidence is both competent and credible does it ultimately have probative value.

In order to grant a Veteran's claim of entitlement to service connection for an alleged disability, VA must examine the evidence and determine whether the claim is supported or the evidence for and against it is in relative equipoise, meaning about evenly balanced, with the Veteran prevailing in either event, or whether instead a preponderance of the evidence is against the claim, in which case the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, VA shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

III.  Whether Service Connection for a Back Disorder is Warranted

The Veteran alleges that he injured his back while in service and that the injury is the cause of the back problems he experiences even to this day.  Specifically, he alleges that he injured his back while stationed in Afghanistan and exercising.

His service treatment records (STRs) show that he complained of left anterior chest and left thoracic spine pain.  At the time, he reported that the onset of the pain was two to three weeks prior while doing push-ups.  Upon examination, the clinician observed that there was tenderness over the anterior chest fourth rib at the sternum, but no tenderness or spasm specifically involving the Veteran's back.  X-rays revealed no lesions.  Medication was prescribed and he was released, but with 
work-duty limitations.  His second and final period of service ended in November 2010.

The Veteran had a VA compensation examination in January 2012 concerning this claim.  The examiner diagnosed asymptomatic costochondritis.  He observed that there was no medical evidence of this condition at the time.  He also explained that costochondritis is just a temporary condition and does not have chronic sequelae, meaning permanent residuals.  He further indicated there was no medical evidence that the Veteran was ever evaluated for a lumbothoracic spine condition while on active duty in the military, so this VA examiner did not associate any present-day disability involving the Veteran's back to anything occurring during his service.

But shortly thereafter, in May 2012, the Veteran submitted a VA medical letter from Dr. A.A. noting that an MRI of the Veteran's thoracic spine had revealed multi-level chronic endplate irregularities with notochord remnants (i.e., lumbar spondylosis).  Dr. A.A. also observed that there were shallow annular disc bulges without spinal cord contact at T-7-T8, T8-T-9 and T9-T-10.  Moreover, he noted that the Veteran continued to have severe pain in his thoracic spine with muscle spasms and had numbness and tingling radiation down his left lower extremity.  

The receipt of this additional medical evidence, in response to the VA examination, is sufficient to show the Veteran has the back disability being claimed.  Resolution of his claim therefore turns, instead, on whether this current back disability is the result of his service, especially the type of physical activity alleged to be its source or cause.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  

Resultantly, a medical nexus opinion was obtained in July 2012.  The VA examiner opined that the Veteran's lumbar spondylosis was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  He observed that the lumbar spondylosis changes and disc bulge at L4-L5 noted on the MRI took a long time to develop (i.e., normal progression of aging process).  This examiner additionally commented that the Veteran had an acute discogenic back injury in service and there was no evidence in his military health record that doing his physical training (PT) sit-ups and push-ups or any other physical activity had caused permanent damage or permanent aggravation of his spine condition.

But in further support for his claim, and in response to even this additional medical opinion, in November 2012 the Veteran submitted private chiropractic treatment records and a private medical opinion from Dr. B.W., his treating chiropractor.   Dr. B.W. indicated that she had first treated the Veteran in September 2011, so less than a year after his discharge from service.  She noted that his chief pain was mid back pain located at the eight thoracic vertebral level, which corresponded with the finding from the February 2012 VA X-rays.  She also commented that these films indicated decreased disc space at T7-T8 more evident on the left.  In addition, she noted that the Veteran's thoracic spine showed marked decrease in the normal kyphotic curve.  She explained that this is a very classical presentation of a spine that has carried heavy weight on the back for extended periods of times, such as a heavy backpack (so presumably referring to the Veteran having done this during his service).  She also observed that this coincided with his history of three deployments and carrying over 100 pounds of gear on his back.  Resultantly, she opined that his service career was the cause of his current spinal complaint.

The Veteran had another VA examination in April 2013.  The examiner, however, opined that it was less likely than not that the Veteran's back disorder was incurred in or caused by the claimed in-service injury, event or illness.  She concurred with the July 2012 VA examiner's opinion that the Veteran's findings were consistent with age-related change.  She noted that, while there was evidence of upper back pain in service, there was no treatment or discussion of lower back pain in service.  She observed that the Veteran did carry heavy packs during his military service, but also that he was currently a mail carrier in his civilian employment.  She further commented that there was insufficient evidence that this aggravated beyond normal progression by activities during military service, or, in her assessment, the Veteran would have been expected to be discussing a problem upon leaving service.

In May 2014, Dr. B.W. prepared an addendum medical nexus opinion regarding the etiology of the Veteran's back disorder.  She noted that she had had an opportunity to review the Veteran's deployment history and the duties he had performed during those deployments.   In addition, she confirmed that the she had treated him 35 times from September 2011 to September 2012.  Reviewing his X-rays again, she confirmed her prior observation that he had decreased disc space at T7-T8, which indicated a disc problem at that level and also why his pain was worse when rising as an indicator of disc pathology.  Moreover, she commented that his April 2012 MRI of his thoracic spine had confirmed that there were multiple annular disc bulges at T7-T8, T8-T9 and T9-T10, and while these bulges did not contact the spinal cord, they were still causing pain.  She once again pointed out that his thoracic spine showed a marked decrease in the normal kyphotic curve, which was indicative of a spine carrying heavy weight for extended periods of time.  She diagnosed thoracic disc displacement and decreased thoracic kyphosis.  She further commented that the injury predicating this was fully documented in August 2010 in the Veteran's medical record and also the review of his duties while serving.  Thus, she again concluded that his condition was most likely related to his military service. 

Greater weight may be placed on one physician's opinion than another's depending on factors such as the reasoning employed by the physicians and whether (and the extent to which) they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Additionally, while the findings of a physician are medical conclusions that the Board cannot ignore or disregard, Willis v. Derwinski, 1 Vet. App. 66 (1991); the Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).  Thus, in this particular instance the Board assigns as much probative weight to the Veteran's private chiropractor's medical nexus opinion, including especially the subsequent addendum opinion providing more rationale, as to the VA examiners' opinions concluding otherwise, contrarily against the claim.  The Board realizes that both the Federal Circuit Court and Veterans Court (CAVC) have specifically declined to adopt a "treating physician rule" that would give preference to statements from a treating physician or, here, chiropractor.  White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  But the duration and depth of a physician's treatment relationship with a Veteran is nonetheless a factor to be considered where medical opinions are in conflict.  Dr. B.W.'s opinion was based on treating the Veteran some 35 times over the course of just a year, so quite frequently and very contemporaneous to the time when his military service ended.  She also adequately linked his back disorder to his military service and, most importantly, provided the required explanatory rationale, which as alluded to is where most of the actual probative value of an opinion is derived.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In contrast, both the July 2012 and April 2013 VA examiners did not consider the Veteran's chiropractic treatments that he had received within the year following his discharge from service.  Generally, the degree of probative value that may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file, although that alone is not determinative of the opinion's probative value.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Rather, also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually had examined the Veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

This is not the situation here with the private chiropractor's opinion mentioned, which, at the very least, is as probative as the July 2012 and April 2013 VA opinions.  In this circumstance this reasonable doubt is resolved in the Veteran's favor and the claim granted.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (indicating an "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology). Rather, this need only be an as likely as not proposition, which in this instance it is, for the reasons and bases discussed.  38 C.F.R. § 3.102.



ORDER

The claim of entitlement to service connection for a back disorder is granted.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


